Mr. Justice Scott delivered the opinion of the Court: This action was brought in ejectment to recover a strip of land 100 feet in width, being the right of way on which defendant’s road-bed is constructed through a tract of land owned by plaintiff. Ho question is made that plaintiff was the original owner of the land. Prior to the construction of the railroad, he entered into a written contract with the “Danville, Urbana, Bloomington and Pekin Railroad Company,” a corporation created under the laws of this State, and which has since been consolidated with the Eastern Division, under the name of the defendant company, by which he agreed, in consideration the railroad company would make and maintain a fence on each side of its road and give a crossing, in case it should locate its road across his land, the company might, “at any time, enter upon and use said land for the purpose of locating, building, operating and maintaining said railroad.” Under that agreement the company did enter upon the land, constructed its road, and has operated it since 1870. It constituted not only an irrevocable license to enter and occupy the right of way for its road-bed, but the contract obligated plaintiff so soon as the road was finally located and built upon his land, to convey to the company the title to the right of way, not exceeding fifty feet on each side of the center stake of the survey of the road. It will be observed the conditions contained in the agreement, which it is insisted have not been complied with, are all conditions subsequent. If broken, complete indemnity may be obtained in damages, recoverable in an action at law. The fact the company may not have kept all its covenants and undertakings contained in the agreement with plaintiff, constitutes no ground for the revocation of the license under which the company entered and constructed its road. The court found correctly, and its judgment must be affirmed. Judgment affirmed.